PER' CURIAM.
This is an appeal from a decree refusing 'an interlocutory injunction restraining the further prosecution of a suit instituted by the appellees 'in a Georgia state court. This injunction was- sought on the ground that the suit in the state court involved an attack on a decree of the court under which property in the court’s custody by its receiver was sold. Por reasons sufficiently stated in the opinion rendered by the District Judge (15 F.[2d] 884), we think that the state court suit did not involve any attack on or impeachment of the decree of sale, and that the prosecution of that suit was not subject to be enjoined.
The decree to that effect is affirmed.